Exhibit 10.11

 

Supplementary Agreement on Payment Method

 

Seller: UTStarcom Telecom Co., Ltd (hereinafter called “Party A”)

Address: No 368, Liu He Road, Binjiang District, Hangzhou

Legal Representative: Yanya Sheng

 

Buyer: Hangzhou Zhong Nan Wen Chuang Information Technical Co., Ltd.
(hereinafter called “Party B”)

Address: Room 2402-2407, No 245 Bin Kang Road, Changhe Jie Dao, Binjiang

District, Hangzhou.

Legal Representaive: Wu Jian Rong

 

Party A and Party B signed a “Property Transfer and Leaseback Agreement” on
19th December, 2009. Since there is a delay in the transaction date, both
parties agreed on the new payment term and handover date as follows:

 

Article One  Payment Term of the Property Transfer

 

1.     Party B has paid Party A RMB95 million as deposit and first installment
of the Property Transfer according to the “Property Transfer and Leaseback
Agreement”.

 

2.     Party A agreed to open the banking accounts with the High Tech Zone sub
branch of Hangzhou branch, Shanghai Pudong Development Bank(SPDB) to receive the
80% property transfer payment, that is RMB760 million. The account is an escrow
account by the bank. Both parties and the bank will sign a “Designated Fund
Escrow Agreement” concurrently.

 

3.     After the opening of the accounts, within 2 business days, Party B will
pay RMB380 million into the Escrow bank account. After Party A confirms receipt
of the payment, both parties shall go together to Property Transaction

 

--------------------------------------------------------------------------------


 

Center of to submit property title transfer application.

 

4.       Within three days after the property title certificate is changed into
Party B’s name, Party B promises to pay Party A another RMB380 million of
property transfer payment.

 

5.       According to Article 4 of the “Property Transfer and Leaseback
Agreement”,  the remaining payment of RMB95 million will be paid by Party B to
Party A within 3 working days after Party B’s confirmation of the handover and
inspection of the overall Property, after the deduction of the RMB50 million tax
payment.

 

6.       Party B promised to pay Party A the interest incurred from the
installment payments. The calculation method is 8% annual rate of the RMB760
million. The days of interest incurred starts from the day Party A receives the
first property transfer payment of RMB380 million to the day Party A receives
the second property transfer payment of RMB380 million. The interest payment
should be paid by Party B to Party A on the same day Party A receives the second
property payment of RMB380 million, and should be paid to the banking accounts
designated by party A.

 

7.       Pursuant to the < Designated Fund Escrow Agreement >, Party B agrees to
pay any related escrow banking fee if any to the designated banking acccount
required by party A. This fee will be deducted by the bank from the escrow
account. Party B agrees to pay the escrow fee to Party A within 3 business days
after the deduction of the fee by the bank, or, no later than when the Party B
pays the second property payment of RMB380 million.

 

8.       Within three days after Party A opens the invoice for property
transfer, Party B should pay Party A RMB46,350,000 into Party A’s designated tax
account for the tax payment of the property transfer. After Party B pays all the
taxes of the property transaction, Party B should provide photocpies of the
official tax receipts to Party A.

 

Article Two  Property Handover Date

 

1.     According to the “Hangzhou Real Estate Transfer Contract” signed by both
parties on 30th March, 2010, the handover date of the Property is “the day after
the

 

--------------------------------------------------------------------------------


 

property deed is changed to Party B’s name”. Now the handover date is changed to
“the day after Party A receives 90% of the Property Transfer payment from Party
B, that is RMB855 million, and the escrow funds have been unrestricted to allow
Party A to move them into any account at any bank it selects. In addition, Party
B should provide the new title certificate under Party B’s name to allow Party A
to confirm that the title transfer is completed”.

 

Party A: UTStarcom Telecom Co., Ltd  (Company Chop)

Authorized Representative (Signature):

 

 

Date:        Year/    Month/    Day

 

Party B: Hangzhou Zhong Nan Wen Chuang Information Technical Co., Ltd. (Company
Chop)

Authorized Representative (Signature):       

 

 

Date:        Year/    Month/    Day

 

--------------------------------------------------------------------------------